                           United States District Court
                                     for the
                           Southern District of Florida

Cleon Edward Major, Plaintiff,          )
                                        )
v.                                      )
                                          Civil Action No. 17-21160-Civ-Scola
                                        )
Rick Ramsey and others,                 )
Defendants.                             )

         Order on Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Patrick A.
White, consistent with Administrative Order 2003-19 of this Court, for a ruling
on all pre-trial, nondispositive matters and for a report and recommendation
on any dispositive matters. On August 1, 2018, Judge White issued a report,
recommending that the motion to dismiss (ECF No. 25) filed by Defendants
Monroe County Sheriff Rick Ramsay, and Deputy Sheriffs Timothy Age,
Jonathan Crane, Todd Silvers, Darryl Woods, which Defendant Deputy Sheriff
Anthony Williams adopted (ECF No. 44), be granted. (Report, ECF No. 64.)
Plaintiff Cleon Edward Major filed a “response” to Judge White’s Report on
August 16, 2018 (ECF No. 65) in which he states he will rest on the contents of
his complaint.
       However, on July 18, 2018, this Court consolidated this matter with
another case brought by Major, see No. 18-10087-Civ-Scola, and directed
Major to file a consolidated complaint on or before August 17, 2018. (Order,
ECF No. 63.) The Court later extended that deadline to October 18, 2018. With
no consolidated complaint on the docket, on October 29, 2018, the Defendants
filed a motion to dismiss with prejudice (ECF No. 69). They argue that the
Court should dismiss this case with prejudice because Major failed to file his
amended complaint by the imposed deadline.
       On November 6, 2018, Major’s consolidated complaint was entered on
the docket. However, there is evidence that Major attempted to submit the
complaint before the Court’s deadline. The consolidated complaint is dated
October 14, 2018 and the envelope in which the complaint was delivered has a
notation that states “MAILED ON 15 OCT 2018.” The postage indicates that the
complaint was mailed out on October 24, 2018.
       Although it is unclear when Major submitted the complaint to prison
officials for filing, the Court finds that there is evidence that Major attempted to
submit his consolidated complaint before October 18, 2018. See Garvey v.
Vaughn, 993 F.2d 776, 783 (11th Cir. 1993) (holding that in cases involving pro
se prisoners asserting 42 U.S.C. § 1983 and Federal Tort Claims Act claims,
“the date of filing shall be that of delivery to prison officials of a complaint or
other papers destined for district court for the purpose of ascertaining
timeliness”). The Court finds no reason to penalize Major now that the
consolidated complaint has been filed.
      With a new complaint in place, the Defendants’ motions to dismiss are
now moot. See Taylor v. Alabama, 275 F. App’x 836, 838 (11th Cir. 2008)
(noting that when the plaintiffs amended their complaint the defendants’
motion to dismiss became moot). The Court therefore denies as moot the
Defendants’ motions to dismiss (ECF Nos. 25, 69) and declines to adopt
Magistrate Judge White’s Report (ECF No. 64) because it is now moot as well.
      Done and ordered at Miami, Florida, on November 15, 2018.



                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
